       Case 9:20-cv-00089-DLC Document 22 Filed 08/21/20 Page 1 of 34



Mark M. Kovacich
Ross T. Johnson
ODEGAARD KOVACICH SNIPES, P.C.
P.O. Box 2325
Great Falls, MT 59403
(406) 222-2222
mark@mtlawyers.com
ross@mtlawyers.com

Gale R. Gustafson
Daniel T. Jones
Fernando J. Terrones
GUSTAFSON LAW OFFICES
400 South Main Street, Suite 101
Conrad, MT 59425
(406) 278-7521
gustafsn@3rivers.net
djones@glo.law
fterrones@glo.law

Attorneys for Plaintiff


                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF MONTANA
                          MISSOULA DIVISION
              ____________________________________________

CODY MARBLE,                  )         CAUSE NO. CV-20-89-M-DLC
                              )
              Plaintiff,      )
                              )
vs.                           )         PLAINTIFF’S BRIEF OPPOSING
                              )         LAW ENFORCEMENT
MISSOULA COUNTY; MICHAEL      )         DEFENDANTS’ MOTION TO
McMEEKIN; BRAD GIFFIN; JEREMY )         DISMISS
MEEDER; MICHAEL DOMINICK;     )
ROBERT TAYLOR; MISSOULA       )
COUNTY SHERIFF’S OFFICE; FRED )
VAN VALKENBURG; JENNIFER      )
CLARK fka JENNIFER JOHNSON;   )
     Case 9:20-cv-00089-DLC Document 22 Filed 08/21/20 Page 2 of 34



DOROTHY BROWNLOW; ANDREW        )
PAUL; MISSOULA COUNTY           )
ATTORNEY’S OFFICE; and JOHN     )
DOES 1-5,                       )
                                )
              Defendants.       )
          ____________________________________________
          Case 9:20-cv-00089-DLC Document 22 Filed 08/21/20 Page 3 of 34



                                         TABLE OF CONTENTS

TABLE OF AUTHORITIES . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . iii

INTRODUCTION . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 1

BACKGROUND . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 1

LEGAL STANDARD. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 5

ARGUMENT . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 7

I.       The Complaint sufficiently pleads a claim against McMeekin
         for malicious prosecution. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 7

         A.       Marble's § 1983 claim for malicious prosecution put
                  McMeekin on notice of the claims against him . . . . . . . . . . . . . . . . . 7

II.      Marble's § 1983 claims for fabrication of evidence clearly states
         claims against McMeekin and Dominick . . . . . . . . . . . . . . . . . . . . . . . . . . . 9

III.     Marble's Complaint squarely alleges facts and a cause of action
         for destruction and suppression of exculpatory evidence in
         violation of Brady . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 10

IV.      Marble's § 1983 claims for failure to intercede against Law
         Enforcement Defendants are well pled . . . . . . . . . . . . . . . . . . . . . . . . . . . . 12

V.       Marble's § 1983 claims for wrongful conviction and incarceration
         are well pled . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 14

VI.      Marble's § 1983 claims for reckless and intentional failure to
         investigate are well pled. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 14

VII. Marble's state law claims are not barred by the statute of limitations. . . . . 16

         A.       Marble's malicious prosecution claims against all
                  Defendants, including Law Enforcement Defendants,
                  were timely filed . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 18

                                                            i
          Case 9:20-cv-00089-DLC Document 22 Filed 08/21/20 Page 4 of 34



                              TABLE OF CONTENTS (continued)

        B.       Marble's claims for Defendants' violations of his rights
                 as protected by Article II, § 16 of the Montana
                 Constitution were timely filed . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 19

        C.       Marble's claims for negligence, NIED, and IIED were
                 timely filed . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 22

                 1.       Marble's state law claims do not arise from
                          legal malpractice accruing prior to the conviction . . . . . . . . . 22

                 2.       Marble did not have notice of Missoula County's
                          negligent conduct until admissions were made in
                          Pabst's original motion to dismiss . . . . . . . . . . . . . . . . . . . . . . 24

VIII. Alternatively, Marble moves for leave to amend his Complaint
      to cure its defects, if any . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 24

CONCLUSION. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 25

CERTIFICATE OF COMPLIANCE . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 27




                                                           ii
          Case 9:20-cv-00089-DLC Document 22 Filed 08/21/20 Page 5 of 34



                                   TABLE OF AUTHORITIES

CASES

Akins v. Epperly
      588 F.3d 1178 (8th Cir. 2009) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 15

Atkins v. Cty. of Riverside
      151 F.App’x 501 (9th Cir. 2005) . . . . . . . . . . . . . . . . . . . . . . . . . . . 10, 11, 12

Bell Atl. Corp. v. Twombly
      550 U.S. 544 (2007) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 5, 6, 25

Blinka v. Washington State Bar Association
      109 Wash.App. 575, 36 P.3d 1094 (2001) . . . . . . . . . . . . . . . . . . . . . . . . . 20

Brady v. Maryland
     373 U.S. 83, 83 S.Ct. 1194, 10 L.Ed.2d 215 (1963) . . . . . . . . . 10, 11, 12, 14

Broam v. Bogan
     320 F.3d 1023 (9th Cir. 2003) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 5, 6

Cunningham v. City of Wenatchee
     345 F.3d 802 (9th Cir. 2003) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 10

Devereaux v. Abbey
     263 F.3d 1070 (9th Cir. 2001) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 9

Dorwart v. Caraway
     2002 MT 240, 312 Mont. 1, 58 P.3d 128 . . . . . . . . . . . . . . 17, 19, 20, 21, 22

Ereth v. Cascade County
      81 P.3d 463 (Mont. 2003)
      overruled by
      Labair v. Carey, 291 P.3d 1160 (Mont. 2012) . . . . . . . . . . . . . . . . . . . 20, 22

Gausvik v. Perez
     239 F. Supp.2d 1067 (E.D.Wash. 2002)
     reversed by 392 F.3d 1006 (9th Cir. 2004) . . . . . . . . . . . . . . . . . . . . . . . . . 20

                                                      iii
          Case 9:20-cv-00089-DLC Document 22 Filed 08/21/20 Page 6 of 34



                          TABLE OF AUTHORITIES (continued)

Gen-Probe, Inc. v. Amoco Corp. Inc.
     926 F.Supp. 948 (S.D. Cal. 1996) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 25

Gomez v. Whitney
    757 F.2d 1005 (9th Cir. 1985) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 15, 16

Hageman v. Bates
     2007 WL 927584 (D. Mont. Mar. 23, 2007) . . . . . . . . . . . . . . . . . . . . . . . . 16

Kloss v. Edward D. Jones & Co.
      2002 MT 129, 310 Mont. 123, 54 P.3d 1
      on reh'g in part, 2002 MT 129A, 57 P.3d 41 . . . . . . . . . . . . . . . . . . . . . . . 21

Lopez v. Smith
      203 F.3d 1122 (9th Cir. 2000) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 6, 24

La Grasta v. First Union Sec., Inc.
     358 F.3d 840 (11th Cir. 2004) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 17

Parish v. City of Elkhart
      614 F.3d 677 (7th Cir. 2010) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 23, 24

Reid v. Pierce Cty.
      136 Wash.2d 195, 961 P.2d 333 (1998) . . . . . . . . . . . . . . . . . . . . . . . . . . . 20

Rouse v. Anaconda-Deer Lodge Cty.
     250 Mont. 1, 817 P.2d 690 (1991)
     overruled on other grounds by
     Stratemeyer v. Lincoln Cty., 276 Mont. 67, 915 P.2d 175 (1996) . . . . 18, 19

Tatum v. Moody
     768 F.3d 806 (9th Cir. 2014) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 6

Tennison v. City & County of San Francisco
      570 F.3d 1078 (9th Cir. 2009) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 11



                                                     iv
           Case 9:20-cv-00089-DLC Document 22 Filed 08/21/20 Page 7 of 34



                             TABLE OF AUTHORITIES (continued)

Whitley v. Allegheny Cty.
      2010 WL 892207 (W.D. Pa. Mar. 9, 2010)
      aff'd, 402 F.App'x 713 (3d Cir. 2010) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 15

Wilson v. Maricopa Cty.
      463 F. Supp. 2d 987 (D. Ariz. 2006) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 8


RULES

Local Rule 26.1. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 1

Rule 8(a), F.R.Civ.P. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 25

Rule 8(a)(2), F.R.Civ.P. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 5

Rule 12(b)(6), F.R.Civ.P. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 5, 6, 16

Rule 15, F.R.Civ.P.. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 6

Rule 15(a), F.R.Civ.P. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 6, 25

Rule 26, F.R.Civ.P.. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 1

STATUTES

42 U.S.C. § 1983 . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . passim

§ 27-2-102(1)(a), MCA . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 18

§ 46-18-201, MCA . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 21

OTHER AUTHORITY

Montana Constitution, Article II, § 16 . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 19



                                                            v
         Case 9:20-cv-00089-DLC Document 22 Filed 08/21/20 Page 8 of 34



                                 INTRODUCTION

        Plaintiff, Cody Marble (“Marble”), submits the following response brief

opposing Defendants Michael McMeekin (“McMeekin”), Brad Giffin (“Giffin”),

Jeremy Meeder (“Meeder”), Michael Dominick (“Dominick”), and Robert Taylor’s

(“Taylor”) Motion to Dismiss (June 26, 2020) (Doc. 8), and Brief in Support (June

26, 2020) (Doc. 9) (“Law Enforcement Defendants’ Brief”). Marble requests the

Court deny the Motion to Dismiss in total, with the limited exception of Marble’s §

1983 false arrest claims. Alternatively, Marble filed his Second Amended Complaint

& Jury Demand on February 28, 2020 (Doc. 3) (“Complaint”).

        On January 3, 2019, Marble filed his Complaint in the Fourth Judicial District

Court, Missoula County, Montana. See Complaint, p. 1. The Law Enforcement

Defendants removed this matter to this Court on June 19, 2020. See Notice of

Removal (Doc. 1). The pending Motion to Dismiss is the Law Enforcement

Defendants’ first responsive pleading. The prosecutors involved in this case also filed

respective motions to dismiss. To date, the parties have neither engaged in discovery

nor exchanged initial disclosures pursuant to Rule 26, F.R.Civ.P., and Local Rule

26.1.

                                  BACKGROUND

        Marble was convicted of raping another juvenile inmate on November 22,

2002. The conviction for this horrible and despicable act caused him great grief and


                                           1
       Case 9:20-cv-00089-DLC Document 22 Filed 08/21/20 Page 9 of 34



despair, and cost him his freedom and future. After 15 years of fighting for his

innocence, Missoula County District Court Judge Edward McLean vacated Marble’s

conviction on January 3, 2017, and ordered a new trial, finding that testimony given

“undermined confidence in the conviction against Cody Marble, who was 17 when

he was charged with raping a 13 year old boy.” Complaint, ¶ 109. On January 6,

2017, Judge McLean granted Missoula County Attorney Pabst’s motion to dismiss

the charges against Marble. Complaint, ¶ 110.

      On March 17, 2002, Missoula County Sheriff’s Deputy Meeder and Sergeant

Dominick arrested then 17 year old Marble at his home in Missoula County,

Montana. Complaint, ¶ 6. Sergeant Dominick advised Marble’s father, Jerry Marble,

that the Sheriff’s Department had audio/video evidence that Marble had raped another

inmate while in the Missoula County Juvenile Detention Center. Complaint, ¶ 8.

Dominick and Meeder arrested Marble without an arrest warrant or probable cause.

Complaint, ¶ 6.

      Prior to this arrest, Marble and the Missoula County Sheriff’s Department had

a sordid history. Deputy Taylor had previously spit in Marble’s face, and shoved and

kicked him to the ground. Complaint, ¶ 47. This altercation left Taylor with a

sanction imposed by his captain and a vendetta against Marble. Id.

      The investigation into Marble began when Scott Kruse (“Kruse”), a level 1

detainee, incarcerated for murder, falsely reported on March 16, 2002, that Marble


                                         2
           Case 9:20-cv-00089-DLC Document 22 Filed 08/21/20 Page 10 of 34



had raped inmate Robert Thomas (“Thomas”) on March 10, 2002, in the C Pod of the

detention center. Complaint, ¶¶ 10-11, 13.1 Later that day, Dominick reviewed the

videotape alongside Detention Officer Wendy Nelson. Dominick was unable to

corroborate the alleged rape with the surveillance footage. Complaint, ¶ 16.

Dominick refused to familiarize himself with the layout of the C Pod so he could

juxtapose this evidence with the conflicting stories from Kruse and others.

Complaint, ¶ 17.        Despite inconsistent statements and physical impossibility,

Dominick later concluded that the videotape actually corroborated the allegations.

Complaint, ¶ 41. Had Dominick walked through C Pod and learned where the

cameras were and what evidence they demonstrate, he would have known the

allegations against Marble were false. Instead of determining the layout of C Pod,

Dominick and Taylor conspired to make “Marble’s and Jerry Marble’s lives hell.”

Complaint, ¶ 55.

       Deputy Giffin interviewed several inmates at the detention center with regards

to Kruse’s allegations. He first interviewed Nicholas Melton-Roberts, who alleged

he witnessed Thomas with his pants down and Marble directly behind him for 5-10

minutes. Complaint, ¶ 25. Next, Giffin interviewed Russell Miller (“Miller”), who

reported that his story was that Miller saw oral sex performed. Complaint, ¶ 26. Not



       1
       Level 1 detainees were the most restricted and least trusted, whereas the least restricted
and most trusted were assigned level 3. Marble was a level 3 detainee. Id.

                                                3
       Case 9:20-cv-00089-DLC Document 22 Filed 08/21/20 Page 11 of 34



liking that story, Giffin pressed Miller until Miller changed his story to say he

witnessed anal sex. Complaint, ¶ 26. Giffin then interviewed Gregory Van Mueller

(“Van Mueller”). Van Mueller admitted to Giffin that he did not witness anything,

he just heard about it. Complaint, ¶ 27. Near the end of the interview, Van Mueller

changed his story and said he saw Marble and Thomas going into the shower area

together. Id. Next, Giffin interviewed Kruse, who said he personally saw the rape

take place through a non-transparent wall. Complaint, ¶ 28. Given Kruse’s level 1

designation for murder, he was on lock down at the time of the alleged rape, and had

no view of the C Pod shower area. Complaint, ¶ 29. Shortly after Kruse made up this

story about Marble, Missoula County Attorney Defendant Dorothy Brownlow

(“Brownlow”) amended Kruse’s homicide charge to a misdemeanor, and allowed him

to be released from custody. Complaint, ¶ 31. Finally, Giffin interviewed detainee

Justin Morin (“Morin”). Morin first stated he witnessed the rape through the non-

transparent wall. He then changed his story, telling Giffin he believed Marble raped

Thomas because he was red when he exited the shower area. Complaint, ¶ 33. Giffin

disregarded the inconsistencies between each story as well as the physical

impossibility of the alleged conduct in fabricating the charges against Marble.

Complaint, ¶¶ 42-43.

      Shockingly, Law Enforcement Defendants willfully chose to not interview the

Detention Officers who were on duty at time of the alleged rape. Detention Officer


                                         4
       Case 9:20-cv-00089-DLC Document 22 Filed 08/21/20 Page 12 of 34



Susan Johnson Latimer, who was on duty at the night of the false rape allegation, did

not witness Marble commit a crime. Complaint, ¶ 51. Additionally, due to the layout

of the C Pod, the commencement of this heinous sex crime would have been noticed

by personnel in the control room and while doing walkthroughs and cell checks. Id.

The detention center log for March 10, 2002, reveals that the four Detention Officers

had performed overlapping walkthroughs during the time of the alleged rape. Id.

       Following lengthy post-conviction litigation, including an appeal to the

Montana Supreme Court and a subsequent remand, Missoula County Attorney Pabst

recognized that her department had committed a miscarriage of justice by prosecuting

this case given the facts of this case, she filed a motion to dismiss the charges in April

of 2016. Complaint, ¶ 110.

                                LEGAL STANDARD

       Rule 12(b)(6) motions are “viewed with disfavor.” Broam v. Bogan, 320 F.3d

1023, 1028 (9th Cir. 2003). “When ruling on a 12(b)(6) motion, the complaint must

be construed in the light most favorable to the plaintiff. The court must accept as true

all material allegations in the complaint, as well as any reasonable inferences to be

drawn from them.” Broam, 320 F.3d at 1028.

       Rule 8(a)(2), F.R.Civ.P., requires only “‘a short and plain statement of the

claim showing that the pleader is entitled to relief,’ in order to ‘give the defendant fair

notice of what the . . . claim is and the grounds upon which it rests.’” Bell Atl. Corp.


                                            5
       Case 9:20-cv-00089-DLC Document 22 Filed 08/21/20 Page 13 of 34



v. Twombly, 550 U.S. 544, 555 (2007) (citations omitted). To survive Rule 12(b)(6),

a complaint must plead sufficient “fact[s] to raise a reasonable expectation that

discovery will reveal evidence of illegal [conduct]. And, of course, a well-pleaded

complaint may proceed even if it strikes a savvy judge that actual proof of those facts

is improbable, and ‘that a recovery is very remote and unlikely.’” Bell Atl. Corp., at

556.

       “In dismissing for failure to state a claim under Rule 12(b)(6), ‘a district court

should grant leave to amend even if no request to amend the pleading was made,

unless it determines that the pleading could not possibly be cured by the allegation

of other facts.’” Lopez v. Smith, 203 F.3d 1122, 1127 (9th Cir. 2000).

       [L]eave to amend should be freely granted ‘when justice so requires.’
       Although Rule 15(a) gives the trial court discretion over this matter, we
       have repeatedly stressed that the court must remain guided by ‘the
       underlying purpose of Rule 15 . . . to facilitate decision on the merits,
       rather than on the pleadings or technicalities.’

Lopez, 203 F.3d at 1127 (citations omitted). “Dismissal without leave to amend is

proper only in ‘extraordinary’ cases.” Broam, 320 F.3d at 1028.

       Per § 1983, a defendant is “responsible for the natural consequences of his

actions.” Tatum v. Moody, 768 F.3d 806, 817 (9th Cir. 2014) (citations omitted).

“Thus, a § 1983 defendant is liable for setting in motion a series of acts by others

which the actor knows or reasonably should know would cause others to inflict the

constitutional injury.” Tatum, 768 F.3d at 817.


                                            6
       Case 9:20-cv-00089-DLC Document 22 Filed 08/21/20 Page 14 of 34



                                   ARGUMENT

      The Complaint filed by Marble put the Law Enforcement Defendants squarely

on notice of the claims made against them, and why such claims were made. Law

Enforcement Defendants’ repeated argument that Marble relies on “group pleading”

and “naked assertions,” ignores the hundreds of factual allegations to the contrary,

common sense inferences, and a plain reading of the Complaint as a whole. Any

suggestion Marble’s Complaint is an “unadorned, the-defendant-unlawfully-harmed-

me accusation” would be without merit. With the exception of the § 1983 false arrest

claim, Law Enforcement Defendants’ Motion to Dismiss should be denied.

Alternatively, should the Court grant Law Enforcement Defendants’ motion on any

points opposed herein, Marble respectfully asks the Court for leave to amend.

I.    The Complaint sufficiently pleads a claim against McMeekin for malicious
      prosecution.

      A.     Marble’s § 1983 claim for malicious prosecution put McMeekin on
             notice of the claims against him.

      Law Enforcement Defendants claim Marble’s only allegation against

McMeekin is that “he believed the juvenile detainees’ and victim’s statements rather

than the juvenile detention officer’s statement.” Law Enforcement Def.’s brief, p. 15.

Initially, Law Enforcement Defendants’ perception of Marble’s Complaint is skewed.

Law Enforcement Defendants gloss over the importance of the alleged facts.

Defendants omit that Marble’s Complaint alleged that McMeekin knew the


                                          7
         Case 9:20-cv-00089-DLC Document 22 Filed 08/21/20 Page 15 of 34



supporting witness statements were all contradictory and the Juvenile Detention

Officers stated the rape was “impossible to have happened,” yet McMeekin continued

to prosecute him. Complaint, ¶¶ 12, 148.

      Under Count II, malicious prosecution, Marble names McMeekin and further

alleges that he caused a criminal prosecution against him, instituted with malice,

using improper and inadequate investigative techniques, and pressured and

incentivized juvenile detainee witnesses. Complaint, ¶ 148. At the time of the

investigation, McMeekin was the Missoula County Sheriff. Complaint, ¶ 12. Marble

further alleged that McMeekin acted in concert with the other Defendants, including

overseeing the officers who personally conducted the unlawful investigation.

Complaint, ¶¶ 159, 239, 243.

      Plaintiff need only plead “fact[s] to raise a reasonable expectation that

discovery will reveal evidence of illegal [conduct].” Here, Marble’s allegations

would certainly raise a reasonable expectation that discovery will reveal evidence of

McMeekin’s tortious conduct. Liability “may be imposed against an official in his

individual capacity for his own culpable actions or inactions if he fails to properly

supervise and control subordinates; acquiesces in the constitutional deprivations

complained of; or engages in conduct that shows ‘reckless or callous indifference’ to

the rights of others.” Wilson v. Maricopa Cty., 463 F. Supp. 2d 987, 995 (D. Ariz.

2006).


                                          8
       Case 9:20-cv-00089-DLC Document 22 Filed 08/21/20 Page 16 of 34



      McMeekin is clearly on notice that the claims against him stem from a shoddy

and unlawful investigation into Marble that precipitated his prosecution. Finally,

Marble’s Complaint, along with the reasonable inference that McMeekin had some

control over his investigating officers, evidences ample pleading.

II.   Marble’s § 1983 claims for fabrication of evidence sufficiently states
      claims against McMeekin and Dominick.

      Notably, Law Enforcement Defendants only seek dismissal of the fabrication

claim for McMeekin, Dominick, and Meeder. To state a claim, Marble need only to

show either “Defendants continued their investigation of [Marble] despite the fact

that they knew or should have known that he was innocent” or “[d]efendants used

investigative techniques that were so coercive and abusive that they knew or should

have known that those techniques would yield false information.” Devereaux v.

Abbey, 263 F.3d 1070, 1076 (9th Cir. 2001).

      The Complaint squarely alleges facts against Dominick which form the basis

of Marble’s § 1983 fabrication claim. Here, Dominick continued his investigation

despite reviewing the surveillance videotape. Complaint, ¶¶ 15-17. If Dominick had

done the minimum, and figured out where the cameras were in conjunction with the

layout of the C Pod, he would have figured out that this crime could not have

happened as alleged. Whether Dominick actually knew Marble was innocent or not,

he “should have known he was innocent.” Further, as Dominick and Giffin were



                                         9
       Case 9:20-cv-00089-DLC Document 22 Filed 08/21/20 Page 17 of 34



investigating the case together, it can be reasonably inferred that their investigative

tactics were discussed and implemented in collaboration. Dominick should have

known that the tactics used by Giffin were coercive, abusive, and would yield false

information.

       As discussed supra, it can be reasonably inferred that Sheriff McMeekin was

in charge of all officers involved in the investigation, and the investigation itself. As

the Sheriff, McMeekin provided oversight for the investigation, is the person who

dictated whether or not an investigation should continue, and was the final say in

whether or not it should continue given the facts that should have been reasonably

known. McMeekin should have known that the tactics used by Giffin were coercive,

abusive, and would yield false information.

III.   Marble’s Complaint squarely alleges facts and a cause of action for
       destruction and suppression of exculpatory evidence in violation of Brady.

       Law Enforcement Defendants’ bald assertion that Marble’s Brady v. Maryland,

373 U.S. 83, 83 S.Ct. 1194, 10 L.Ed.2d 215 (1963), claim is “unclear” ignores the

clearly pled allegations against them. “A destruction claim implicates a law

enforcement officer’s bad faith “failure to preserve or collect exculpatory evidence.”

Law Enforcement Def.’s brief, p. 21, citing Cunningham v. City of Wenatchee, 345

F.3d 802, 812 (9th Cir. 2003). This same principle extends to impeachment evidence.

Atkins v. Cty. of Riverside, 151 F.App’x 501, 504 (9th Cir. 2005).



                                           10
       Case 9:20-cv-00089-DLC Document 22 Filed 08/21/20 Page 18 of 34



      In Atkins, the plaintiff was exonerated via DNA evidence for a sex crime he

did not commit after serving eight years. Atkins, 151 F.App’x at 503. The Court

found the plaintiff to have provided sufficient evidence supporting a Brady claim

based on the failure of the defendant police officers to disclose that one had created

false evidence, as it is reasonable that “disclosure of such information would have

changed the outcome of the case.” Atkins, 151 F.App’x at 504.

      Here, like in Atkins, Marble alleged that the Law Enforcement Defendants

created false evidence, and subsequently failed to disclose their actions to Marble.

Specifically, Marble alleged that the Missoula county prosecutors met with Law

Enforcement Defendants to come up with a result oriented investigation of Marble.

Complaint, ¶¶ 21-22. In keeping with the goal of the investigation, to put Marble

away, Law Enforcement Defendants created false evidence by ignoring obviously

exculpatory evidence, correcting witness statements, and incentivizing witnesses to

lie (i.e. Complaint, ¶¶ 24-51). Putting an innocent 17 year old boy away for rape, to

make up for a prior incident where Taylor assaulted Marble and was reprimanded, is

clearly bad faith.

      To prevail on the suppression claim, Marble need only show “that police

officers acted with deliberate indifference to or reckless disregard for an accused's

rights or for the truth in withholding evidence.” Tennison v. City & County of San

Francisco, 570 F.3d 1078, 1088 (9th Cir. 2009). “The fact that police fabricated


                                         11
       Case 9:20-cv-00089-DLC Document 22 Filed 08/21/20 Page 19 of 34



inculpatory evidence, if true, can have both exculpatory and impeachment value. The

state has the obligation to not suppress such information.” Atkins, 151 F.App’x at

506.

       Similarly, the same set of facts, taken as true, establish a suppression claim.

The Law Enforcement Defendants acted in concert to make sure each witness’

statement lined up with the central accusation, that Marble anally raped Thomas in

the shower. Not only did Law Enforcement Defendants ignore the impossibility of

witness statements, they caused clearly exculpatory statements to be withheld by

tampering, fabricating, and shaping the statements to fit their narrative. Marble

clearly alleged these claims:

              The Defendants breached their duty under Brady and Title 46,
       Chapter 15, Part 3, MCA, by converting exculpatory evidence into
       inculpatory evidence or explaining away exculpatory evidence with
       fabricated inculpatory evidence.

Complaint, ¶ 230.

       Law Enforcement Defendants have buried their heads in the sand, and now ask

the Court to do the same. This Court should deny Law Enforcement Defendants’

motion.

IV.    Marble’s § 1983 claims for failure to intercede against Law Enforcement
       Defendants are well pled.

       Again, Law Enforcement Defendants fail to see the forest for the trees. Despite

recognizing they “have a duty to intercede when their fellow officers violate the


                                          12
       Case 9:20-cv-00089-DLC Document 22 Filed 08/21/20 Page 20 of 34



constitutional rights of a suspect or other citizen,” Law Enforcement Defendants

seemingly claim ignorance of the actions of Giffin, Taylor, and Dominick. (Marble

clearly pled claims against all Law Enforcement Defendants, naming them

individually; see Complaint, ¶¶ 187-195). Clearly, Giffin should have been aware

that his wrongful conduct would foreseeably implicate Marble’s constitutional rights.

Giffin could have interceded at any time after discovering the witness statements

were all different, and all impossible. See Complaint, ¶¶ 22-29, 33, 35. Dominick,

Giffin, and Taylor worked this case up together, and it is reasonably anticipated that

further evidence will come to light through discovery that they were keenly aware of

each other’s actions. Moreover, it is reasonable to infer that their respective

discoveries would have mandated intervention based on both the inconsistent witness

statements and exculpatory video evidence.

      Again, it can be reasonably inferred that Sheriff McMeekin was in charge of

all officers involved in the investigation, and the investigation itself. As the Sheriff,

McMeekin provided oversight for the investigation, is the person who dictated

whether or not an investigation should continue, and whether he should intervene

given the facts that he should have reasonably known, including Taylor’s prior

altercation with Marble resulting in sanctions against Taylor.

      Law Enforcement Defendants’ conclusory statement that Marble’s allegations

amount to “solely a group pleading,” disregards literally hundreds of paragraphs of


                                           13
       Case 9:20-cv-00089-DLC Document 22 Filed 08/21/20 Page 21 of 34



factual allegations, and the “Setup of Cody Marble” as alleged. To suggest that the

investigating officers had no knowledge of each other’s actions, especially the

unconstitutional acts, ignores the entirety of Marble’s Complaint. Law Enforcement

Defendants’ motion should be denied.

V.    Marble’s § 1983 claims for wrongful conviction and incarceration are well
      pled.

      Law Enforcement Defendants fail to cite any legal authority for their position

that Marble’s wrongful conviction and incarceration claims should be dismissed

because they are “duplicative” of his malicious prosecution claim. While these

claims both stem from the same set of facts, they are routinely pled together. Law

Enforcement Defendants’s motion should be denied.

VI.   Marble’s § 1983 claims for reckless and intentional failure to investigate
      are well pled.

      Contrary to Law Enforcement Defendants’ assertion, the “Eighth Circuit” does

not stand alone in allowing failure to investigate claims. Although intentional failure

to investigate claims are not dissimilar to falsification/failure to produce exculpatory

evidence Brady claims, law enforcement officers have a duty to reasonably

investigate:

      Law enforcement officers, like prosecutors, have a responsibility to
      criminal defendants to conduct their investigations and prosecutions
      fairly as illustrated by the Brady line of cases requiring the state to
      disclose exculpatory evidence to the defense. Although charged with
      investigating and prosecuting the accused with “earnestness and vigor,”


                                          14
       Case 9:20-cv-00089-DLC Document 22 Filed 08/21/20 Page 22 of 34



      officers must be faithful to the overriding interest that “justice shall be
      done.”

Whitley v. Allegheny Cty., No. CIV.A. 07-403, 2010 WL 892207, at *34 (W.D. Pa.

Mar. 9, 2010), aff'd, 402 F.App'x 713 (3d Cir. 2010). Like the Third Circuit, the

Eighth Circuit also clearly recognizes § 1983 claims for reckless failure to

investigate. Akins v. Epperly, 588 F.3d 1178, 1184 (8th Cir. 2009). The court in

Akins discussed situations where this type of claim is appropriate. When investigators

“purposefully ignore evidence suggesting the defendant's innocence,” or apply

“systematic pressure to implicate the defendant in the face of contrary evidence,”

such claims are appropriate. Akins, 588 F.3d at 1184.

      The case law relied upon by Law Enforcement Defendants is inapposite. In

Gomez v. Whitney, 757 F.2d 1005, 1006 (9th Cir. 1985), the plaintiff’s son died while

trespassing on a construction site with two other juveniles. The police conducted a

cursory investigation and decided not to charge the other kids. The plaintiff sued the

police department alleging an inadequate investigation. Gomez, 757 F.2d at 1006.

There, the plaintiff claimed the right infringed was a “due process right to have a full

and fair police investigation into violence done against themselves or their children.”

Gomez, 757 F.2d at 1006. The Court determined that this was not a recognized

constitutional right. Gomez, 757 F.2d at 1006.

      Unlike Gomez, Marble’s constitutionally protected rights were at stake. Marble

was jailed, subjected to trial, and subsequently had his freedom taken from him.
                                          15
       Case 9:20-cv-00089-DLC Document 22 Filed 08/21/20 Page 23 of 34



Unlike Gomez, this is an instance where there are other constitutionally recognized

rights involved.    Marble’s Complaint clearly alleges multiple Constitutional

violations giving rise to his § 1983 claims, mostly arising out of his fundamental

constitutional right of liberty. The Gomez snippet relied upon by the Court in

Hageman v. Bates, No. CV-06-09 MDWM, 2007 WL 927584, at *1 (D. Mont. Mar.

23, 2007), is simply not applicable here.

      Hageman is similarly off topic. There, plaintiffs sued state and local officials

for inadequate investigation alleging the officials caused the loss of personal

property. Hageman, at *1. “Judge Lynch observed that law enforcement officers

generally do not have a duty to protect a person's property from invasion by private

actors.” Hageman, at *1. This case is not about stolen property, but Marble’s stolen

liberty, and the process by which it was stolen. These are clearly cognizable and

constitutionally guaranteed rights that were taken by this reckless investigation. Law

Enforcement Defendants’ motion should be denied.

VII. Marble’s state law claims are not barred by the statute of limitations.

      Plaintiffs are not required to plead around potential affirmative defenses,

including statute of limitations defenses.       A statute of limitations bar is “an

affirmative defense, and . . . plaintiff[s][are] not required to negate an affirmative

defense in [their] complaint.” Not surprisingly, our cases say that a Rule 12(b)(6)

dismissal on statute of limitations grounds is appropriate only if it is “apparent from


                                            16
       Case 9:20-cv-00089-DLC Document 22 Filed 08/21/20 Page 24 of 34



the face of the complaint” that the claim is time-barred. “[F]or better or worse, the

Federal *846 Rules of Civil Procedure do not permit district courts to impose upon

plaintiffs the burden to plead with the greatest specificity they can.” La Grasta v.

First Union Sec., Inc., 358 F.3d 840, 845 (11th Cir. 2004) (internal citations omitted).

Regardless, Defendants’ position that all Marble’s state law claims are barred

because he failed to assert them while he was rotting in prison for a crime he did not

commit is unsupported by Montana law. First, Marble’s malicious prosecution claim

did not accrue until the underlying proceeding terminated in his favor. Next,

Defendants fail to cite any Montana case law finding that Marble’s Dorwart v.

Caraway, 2002 MT 240, 312 Mont. 1, 58 P.3d 128, claims arising from the Montana

constitution must have been asserted while Marble was incarcerated. In keeping with

Montana’s strong protection of fundamental constitutional rights, including the right

to a jury trial, Marble’s claims are not barred by the statutes of limitation. Moreover,

the cases relied upon by Defendants’ do not address the application of Montana law

to negligent infliction of emotional distress or intentional infliction of emotional

distress claims. Finally, Marble’s claims for negligence did not accrue until he was

apprised of the County’s negligence via its Motion to Dismiss filed by Missoula

County Attorney Pabst.




                                          17
       Case 9:20-cv-00089-DLC Document 22 Filed 08/21/20 Page 25 of 34



      A.     Marble’s malicious prosecution claims against all Defendants,
             including Law Enforcement Defendants, were timely filed.

      Marble could not file his malicious prosecution claim until all elements of the

claim or cause exist or have occurred. § 27-2-102(1)(a), MCA. The elements that

must exist for the plaintiff to prevail on a malicious prosecution claim are:;

      1.     A judicial proceeding commenced against the party alleging
             malicious prosecution;
      2.     the other party's responsibility for instigating the proceeding;
      3.     a want of probable cause for the other party's action;
      4.     the existence of malice as the motivator behind the other party's
             action;
      5.     the termination of the proceeding in favor of the alleging
             party; and
      6.     damages suffered by the party alleging malicious prosecution.

Rouse v. Anaconda-Deer Lodge Cty., 250 Mont. 1, 7, 817 P.2d 690, 693–94 (1991),

overruled on other grounds by Stratemeyer v. Lincoln Cty., 276 Mont. 67, 915 P.2d

175 (1996) (emphasis added). Defendants incorrectly assert that Marble’s malicious

prosecution claim accrued sometime in 2002. Law Enforcement Def.’s brief. p. 29.

      In Rouse, the plaintiff asserted malicious prosecution claims against individual

police officers and Anaconda-Deer Lodge County stemming from conduct occurring

on October 25, 1984. Rouse, 817 P.2d at 691. In the aftermath of the October 25,

1984, incident, the county charged Rouse with assault on an officer. Rouse, 817 P.2d

at 691. Following his acquittal in March of 1986, Rouse filed his wrongful

prosecution action against the officers and the County on October 22, 1987. The



                                          18
       Case 9:20-cv-00089-DLC Document 22 Filed 08/21/20 Page 26 of 34



district court found that the statute of limitation barred Rouse’s malicious prosecution

claim and dismissed it. Rouse, 817 P.2d at 691.

       The Montana Supreme Court reversed, finding that the cause of action had not

accrued until Rouse was acquitted in March of 1986. Because the requisite element

of termination of the proceedings in his favor had not occurred until his acquittal, his

cause of action could not have existed until after the acquittal. Rouse, 817 P.2d at

694.

       Here, like Rouse, Marble’s Missoula County’s motion to dismiss the rape

allegations was granted on January 6, 2017. Marble’s Complaint was filed January

3, 2019. Regardless of whether the applicable statute of limitation is two or three

years, Marble’s claim was timely filed.

       B.    Marble’s claims for Defendants’ violations of his rights as protected
             by Article II, § 16 of the Montana Constitution were timely filed.

       The Montana Supreme Court made it resoundingly clear that Marble’s state law

causes of action seeking money damages for Defendants’ violations of his guaranteed

constitutional rights found in Article II of the Montana Constitution are available.

Dorwart, ¶ 48. In doing so, the Court further explained that Article II, § 16 of the

Montana Constitution, guarantees that “[c]ourts of justice shall be open to every

person, and speedy remedy afforded for every injury of person, property, or

character.” Dorwart, ¶ 67.



                                          19
       Case 9:20-cv-00089-DLC Document 22 Filed 08/21/20 Page 27 of 34



      Defendants reliance on Gausvik v. Perez, 239 F. Supp.2d 1067, 1104-1105

(E.D.Wash. 2002), reversed by Gausvik v. Perez, 392 F.3d 1006, 1009 (9th Cir.

2004), and Ereth v. Cascade County, 81 P.3d 463, 469 (Mont. 2003), overruled by

Labair v. Carey, 291 P.3d 1160, ¶ 23 (Mont. 2012), is misplaced.

      Unlike Washington, Montana law strongly protects civil claims made pursuant

to violations of the Montana Constitution. Dorwart, ¶ 48. Washington, on the other

hand, does not recognize the availability of such civil claims for money damages.

Reid v. Pierce Cty., 136 Wash.2d 195, 213, 961 P.2d 333, 343 (1998) (holding there

is no civil action for violations of a person’s constitutional right to privacy); Blinka

v. Washington State Bar Association, 109 Wash.App. 575, 36 P.3d 1094 (2001)

(“Washington courts have consistently rejected invitations to establish a cause of

action for damages based upon constitutional violations ‘without the aid of

augmentative legislation.’”).

      Similarly, unlike Ereth, Plaintiffs claims here derive from fundamental

constitutional rights. Marble is not asserting a legal malpractice claim against his

criminal trial counsel. Instead, Marble seeks to vindicate his constitutionally

protected rights via his civil claims against Defendants. Montanans’ fundamental

constitutional rights are vigorously protected. The rights included within Montana’s

declaration of rights are fundamental rights. Without ample protection, such rights

are “illusory:”


                                          20
       Case 9:20-cv-00089-DLC Document 22 Filed 08/21/20 Page 28 of 34



             Constitutional rights that cannot be enforced are illusory. It is as
      *141 if those rights cease to exist as legal rights. Montanans'
      fundamental rights to a jury trial, to due process and to equal protection,
      among others, are rendered meaningless absent the courts being able to
      enforce these rights. Purely and simply, access to the courts guarantees
      that other Article II rights are something more than mere dreams and
      aspirations. Access to the courts gives real existence to other
      fundamental rights. And, that makes access to the courts a fundamental
      right also, for without this right other rights have no meaning.

Kloss v. Edward D. Jones & Co., 2002 MT 129, ¶ 58, 310 Mont. 123, 140–41, 54

P.3d 1, 13, on reh'g in part, 2002 MT 129A, ¶ 58, 57 P.3d 41, concurrence of Justice

James Nelson.

      Law Enforcement Defendants’ argument asks this Court to impose a catch-22

scenario, whereby a criminal defendant’s constitutional claims would expire while

serving time for standing conviction. Marble’s causes of action per Dorwart seek

compensation for violations of fundamental rights of liberty, equal protection under

the law, and due process, among others. In order for Marble to prevail in his Dorwart

claim that his liberty was unjustly taken from him, it is necessary that the underlying

conviction be vacated and the charges against him be dismissed. After all, it is the

conviction itself which grants the state the authority to remove liberty by imposing

a sentence. § 46-18-201, MCA. While a conviction is in legal effect, a person’s right

to liberty has not been violated. § 46-18-201, MCA. Here, Judge McLean vacated

Marble’s conviction and ordered a new trial on January 3, 2017. Complaint, ¶ 110.

The State of Montana, through Missoula County prosecutor Kristen Pabst, declined


                                          21
       Case 9:20-cv-00089-DLC Document 22 Filed 08/21/20 Page 29 of 34



to continue prosecuting the case and requested its dismissal. Judge McLean granted

dismissal on January 6, 2017. See Complaint, ¶ 110. Marble’s Complaint against

Defendants was filed within the applicable statute of limitations period, regardless of

whether it was two or three years.

      Montana’s Supreme Court has long held fundamental constitutional rights in

high regard. To extinguish those rights because a convict did not file Dorwart claims

while he was incarcerated, prior to the dismissal of the underlying action, would

promote manifest injustice. The Court should deny Defendants’ motion to dismiss.

      C.     Marble’s claims for negligence, NIED, and IIED were timely filed.

             1.     Marble’s state law claims do not arise from legal malpractice
                    accruing prior to the conviction.

      Again, Ereth and its progeny pertain to the accrual date for legal malpractice

claims. Marble has asserted no such claims. In addition to his § 1983 and Dorwart

claims, Marble asserts that Defendants were negligent in their respective and

collaborative participation in fabricating witness statements, violating their own

policies, procedures, and orders, and commands under the Montana Constitution.

Complaint, ¶ 180. Marble also contends Defendants’ negligently and/or intentionally

inflicted emotional distress upon him by withholding and fabrication of evidence,

intimidation/coercion of witnesses, and failure to investigate with competence and

impartiality. Complaint ¶¶ 187, 250.



                                          22
       Case 9:20-cv-00089-DLC Document 22 Filed 08/21/20 Page 30 of 34



      This issue was specifically addressed in Parish v. City of Elkhart, 614 F.3d

677, 683 (7th Cir. 2010). In Parish, the plaintiff, “Parish,” was convicted of

attempted murder and served eight years of a 30 year sentence before the charges

were dropped. Parish, 614 F.3d at 678. Plaintiff asserted § 1983 claims for

violations of constitutional rights and for violations of rights under Indiana law,

including IIED. Parish, 614 F.3d at 678. Specifically, Parish claimed “officers

created a fake crime scene, fabricated evidence, tampered with evidence, destroyed

or withheld exculpatory evidence, either actively suborned or deliberately turned a

blind eye to perjured testimony, and testified falsely under oath, leading to his

wrongful conviction. Parish also claims that the officers covered up their actions to

maintain the continued incarceration of Parish.” Parish, 614 F.3d at 683. The district

court granted a motion to dismiss many of plaintiff’s claims, including his IIED

claim, ruling that the statute of limitations barred the claim. Parish, 614 F.3d at 679.

      The court imposed a two-step analysis to determine when the statute begins.

First, the Court determined whether the claim accrued prior to the conviction. Unlike

a claim for illegal search or wrongful arrest, the Parish’s claim did not accrue prior

to the his conviction. The “conviction was an essential piece of this tort because it

was the wrongful conviction that led to [plaintiff’s] emotional strain.” Parish, 614

F.3d at 683. Next, the court analyzed whether the IIED claim directly attacked the

validity of the conviction. Because the bases for his claim directly attack the validity


                                          23
        Case 9:20-cv-00089-DLC Document 22 Filed 08/21/20 Page 31 of 34



of the conviction (i.e. officers fabricated evidence, destroyed or withheld exculpatory

evidence, or turned a blind eye to perjured testimony), the court determined that

plaintiff could not have brought the claim until “his conviction was disposed of in a

manner favorable to him.” Parish, 614 F.3d at 684.

        This case mirrors the facts in Parish. Like Parish, Marble’s claims stem from

concerted and reprehensible investigating officer conduct, the litigation of which

necessarily attacks the validity of the underlying conviction. Like Parish, the statute

for these claims did not begin to run until the charges against him were dropped.

              2.    Marble did not have notice of Missoula County’s negligent
                    conduct until admissions were made in Pabst’s original
                    motion to dismiss.

        Even if the three year limitation was not tied to the dismissal of the claims

against Marble, he did not know nor should he reasonably have known that

Defendants had engaged in conduct violating reasonable policies, procedures, and

standard operating procedures such that a miscarriage of justice had occurred until

it was admitted by the County in its Motion to Dismiss filed in April of 2016. Thus,

his negligence claims were timely filed.

VIII.         Alternatively, Marble moves for leave to amend his Complaint to
              cure its defects, if any.

        Alternatively, if Marble’s Complaint requires more specific statements, he

moves for leave to amend his Complaint. See Lopez, 203 F.3d at 1127, 1130; Rule



                                           24
       Case 9:20-cv-00089-DLC Document 22 Filed 08/21/20 Page 32 of 34



15(a), F.R.Civ.P. The proper procedure is not to dismiss Marble’s claims with

prejudice, but to grant leave to file an amended complaint. See Gen-Probe, Inc. v.

Amoco Corp. Inc., 926 F.Supp. 948, 961 (S.D. Cal. 1996). As discussed herein, the

notice pleading standard of Rule 8(a) relies on “liberal discovery rules and summary

judgment motions to define disputed facts and issues and dispose of unmeritorious

claims.” Bell Atl. Corp., 550 U.S. at 585 (citations omitted). Discovery in this case

has not yet begun. Reasonably, discovery will reveal evidence in further support of

Marble’s claims and will allow those claims to be decided on the merits.

Alternatively, granting Marble leave to amend is appropriate.

                                 CONCLUSION

      Marble’s Complaint squarely puts Law Enforcement Defendants on notice of

the claims being made against them. Marble’s allegations intricately weave specific

facts into long standing § 1983 claims. Law Enforcement Defendants engaged in a

concerted effort to maliciously prosecute Marble through fabrication and suppression

of evidence. Despite knowing they were prosecuting an innocent 17 year old boy,

Law Enforcement Defendants did not intercede or conduct a reasonable investigation.

Finally, dismissing Marble’s state law claims, including negligence, at this stage in

the litigation is unwarranted. With the exception of Marble’s claims against Meeder

and the § 1983 wrongful arrest allegations, Law Enforcement’s motion should be

denied.


                                         25
Case 9:20-cv-00089-DLC Document 22 Filed 08/21/20 Page 33 of 34



DATED this 21st day of August, 2020.

                             ODEGAARD KOVACICH SNIPES, P.C.
                             and
                             GUSTAFSON LAW OFFICES

                             By:    /s/ Ross T. Johnson
                                    Ross T. Johnson
                                    P.O. Box 2325
                                    Great Falls, MT 59403
                                    Attorneys for Plaintiff




                               26
       Case 9:20-cv-00089-DLC Document 22 Filed 08/21/20 Page 34 of 34



                       CERTIFICATE OF COMPLIANCE

      Pursuant to Local Rule 7.1(d)(2)(E), I certify that this brief is printed with a

proportionately spaced Times New Roman text typeface of 14 points; is double

spaced; and the word count, calculated by WordPerfect X3, is 5,840 words, excluding

caption, certificate of service, and certificate of compliance.

      DATED this 21st day of August, 2020.

                                        ODEGAARD KOVACICH SNIPES, P.C.
                                        and
                                        GUSTAFSON LAW OFFICES

                                        By:    /s/ Ross T. Johnson
                                               Ross T. Johnson
                                               P.O. Box 2325
                                               Great Falls, MT 59403
                                               Attorneys for Plaintiff




                                          27
